Exhibit 10.6

TALEN ENERGY

DIRECTORS DEFERRED COMPENSATION PLAN

EFFECTIVE JUNE 1, 2015



--------------------------------------------------------------------------------

TALEN ENERGY

DIRECTORS DEFERRED COMPENSATION PLAN

 

1. Purpose. The purpose of this Directors Deferred Compensation Plan is to
provide certain Directors of Talen Energy Corporation an additional means to
increase their incomes after service as a Director, while at the same time
increasing their equity interest in Talen Energy Corporation, and to enable them
to meet other important personal and financial needs.

 

I - 1



--------------------------------------------------------------------------------

2. Definitions.

 

  (a) “Board of Directors” means the Board of Directors of Talen Energy
Corporation.

 

  (b) “Cash Account” means the account of Deferred Cash Compensation established
for each Participant solely as a bookkeeping entry and described in Paragraph
6.2 of this Plan.

 

  (c) “Cash Compensation” means the cash compensation payable to a Director,
including retainer, meeting fees and other fees payable for service as Director
as requested by Talen Energy Corporation, minus the Mandatory Deferral Amount.

 

  (d) “Committee” means two or more directors, who have been designated by the
Board to act as the Committee and who qualify as “non-employee directors,” under
the rules of the Securities and Exchange Commission issued pursuant to section
16 of the Securities Exchange Act of 1934.

 

  (e) “Common Stock” means the Common Stock, without par value, of Talen Energy
Corporation.

 

  (f) “Compensation” means the total compensation payable to a Director,
including retainer, meeting fees and other fees payable for service as Director
as requested by Talen Energy Corporation.

 

  (g) “Deferred Cash Compensation” means the Cash Compensation of a Participant
deferred under the terms of this Plan.

 

  (h) “Director” means an individual elected to the Board of Directors who is
not an employee of Talen Energy Corporation or Riverstone Holdings LLC (or any
of their respective subsidiaries).

 

II - 1



--------------------------------------------------------------------------------

  (i) “Fair Market Value” means the closing sale price of the Common Stock as
reflected in the New York Stock Exchange Composite Transactions on the date as
of which Fair Market Value is being determined or, if no Common Stock is traded
on the date as of which Fair Market Value is being determined, Fair Market Value
shall be the closing price of the Common Stock as reflected in the New York
Stock Exchange Composite Transactions on the next preceding day on which the
Common Stock was traded.

 

  (j) “Mandatory Deferral Amount” means a portion of the retainer fee payable to
the Participant equal to an amount established by resolution of the Committee
from time to time, but in no event later than December 31 of the calendar year
preceding the calendar year in which the retainer fee is earned by the
Participant.

 

  (k) “Participant” means an eligible Director of Talen Energy Corporation, any
or all of whose Compensation is deferred under this Plan.

 

  (l) “Plan” means this Directors Deferred Compensation Plan as set forth herein
and as hereafter amended from time to time.

 

  (m) “Plan Administrator” means Talen Energy Corporation, or any Committee(s)
or other management employees to whom Talen Energy Corporation delegates any
authority or responsibility for administering the Plan, in accordance with
Paragraph 8.

 

  (n) Savings Plan” means the Talen Energy Savings Plan.

 

  (o) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and final Treasury Regulations issued thereunder.

 

II - 2



--------------------------------------------------------------------------------

  (p) “Separation from Service” means a “separation from service” as defined in
Section 409A.

 

  (q) “Stock Account” means the account of Deferred Compensation established for
each Participant solely as a bookkeeping entry and described in Paragraph 6.1 of
this Plan.

 

  (r) “Stock Unit” means a unit equal in value from time-to-time to the Fair
Market Value of one share of Common Stock.

 

  (s) “Total Amount Payable” means the amount credited to a Participant’s Cash
Account and the Participant’s Stock Account.

 

  (t) “Unforeseeable Emergency” means “unforeseeable emergency” as defined in
Section 409A.

The masculine pronoun shall be deemed to include the feminine and the singular
to include the plural unless a different meaning is plainly required by the
context.

 

II - 3



--------------------------------------------------------------------------------

3. Eligibility. All Directors of Talen Energy Corporation who are or become duly
elected Directors shall be eligible to participate in this Plan as of the
effective date of first election as a Director. An employee of Talen Energy
Corporation or any company in the Talen Energy Corporation controlled group of
companies who is a member of the Board of Directors who retires or otherwise
terminates his employment but continues as a member of the Board of Directors
shall be eligible to participate as of the date of his termination of employment
with Talen Energy Corporation and its controlled group of companies.

 

III - 1



--------------------------------------------------------------------------------

4. Mandatory Deferral.

 

  (a) A Participant’s Mandatory Deferral Amount shall automatically be deferred
to such Participant’s Stock Account on the date such amount would otherwise be
payable to such Participant. Mandatory Deferral Amounts shall be subject to the
rules set forth in this Plan, and each Participant shall have the right to
receive payments of Common Stock on account of Mandatory Deferral Amounts under
the circumstances hereinafter set forth.

 

  (b) A Participant may not convert any portion of such Participant’s Stock
Account attributable to the Mandatory Deferral Amount or dividends thereon, as
described in Paragraph 6.1(c), to the Participant’s Cash Account for a period of
three (3) years from the date such Mandatory Deferral Amount was credited to the
Participant’s Stock Account. Notwithstanding the above, any portion of a
Participant’s Stock Account attributable to an award of Stock Units granted by
the Committee that must remain in Stock Units by its terms shall not be
converted to a Participant’s Cash Account until such time as is authorized by
the Committee.

 

IV - 1



--------------------------------------------------------------------------------

5. Deferred Cash Compensation.

 

  (a) Participant shall have the right to elect to have all, or a portion, of
his Cash Compensation deferred hereunder, either to his Stock Account or his
Cash Account and may change the allocation between such accounts of any such
Cash Compensation so deferred. The amount of Cash Compensation credited to
either the Stock Account or the Cash Account will be limited to the Cash
Compensation earned after the date of the election.

 

  (b) Any election to defer future Cash Compensation for the first calendar year
that Participant is eligible to participate in this Plan shall be made by the
Participant in writing by the thirtieth (30th) day following the date on which
the Participant is first eligible to participate by filing with the Plan
Administrator the appropriate election form. Any such election shall be limited
to Cash Compensation earned after the date of the election.

 

  (c) Any election to defer or change the amount of Cash Compensation to be
deferred for any subsequent calendar year after the first calendar year of
eligibility may be made by Participant not later than December 31 of the year
preceding such calendar year by filing with the Plan Administrator an election
form; provided, however, that an election once made will be presumed to continue
with respect to subsequent years unless timely changed or revoked by Participant
in accordance with Paragraph 6 (c) or (d), as applicable.

 

  (d)

Participant may revoke his election to defer Cash Compensation for any calendar
year by so notifying the Plan Administrator in writing not later

 

V - 1



--------------------------------------------------------------------------------

  than December 31 of the year preceding the year for which the revocation will
be effective. In order for such notification to be effective, it must be
actually received by Talen Energy Corporation Payroll Section by such date. For
any subsequent calendar year, Participant may resume his election to defer if he
files with the Plan Administrator an election form not later than December 31 of
the year preceding such subsequent calendar year.

 

  (e) The deferral of Cash Compensation remain effective for all years, unless
the election is revoked pursuant to Paragraph 5(d). An election, once made, will
be irrevocable except as provided in Paragraph 5(c) or (d), as applicable.

 

V - 2



--------------------------------------------------------------------------------

6.1 Stock Account. Talen Energy Corporation shall maintain a Stock Account in
the name of each Participant. Such Stock Account shall be maintained as follows:

 

  (a) Talen Energy Corporation shall credit to Participant’s Stock Account the
number of Stock Units equal to the Mandatory Deferral Amount on the date such
amount would otherwise be payable to such Participant, divided by the Fair
Market Value of one share of Common Stock on such date.

 

  (b) Talen Energy Corporation shall credit to Participant’s Stock Account, the
number of Stock Units equal to the amount of Deferred Cash Compensation elected
by Participant to be credited to his Stock Account, divided by the Fair Market
Value of one share of Common Stock on such date.

 

  (c) As of each date a dividend or other distribution is paid or made on Common
Stock to holders of record on and after the date of deferral hereunder, the
Participant’s Stock Account shall be credited with a number of additional Stock
Units equal to the product of: (i) the amount of such dividend or distribution
paid with respect to one share of Common Stock, multiplied by (ii) the number of
Stock Units held by the Participant, divided by (iii) the Fair Market Value of
one share of Common Stock on such date. If an in-kind dividend or distribution
is made on Common Stock, the Fair Market Value of such in-kind dividend or
distribution paid with respect to one share of Common Stock will be equal to the
amount of the dividend or distribution for purposes of subparagraph (i) of this
Paragraph.

 

  (d)

Subject to the limitations of Paragraph 5(b) and provided that such an election

 

VI - 1



--------------------------------------------------------------------------------

  is at least six (6) months after the date of such Participant’s last election,
if any, to convert all or any portion of his Cash Account into interests in his
Stock Account, a Participant may elect to convert all or any portion of his
Stock Account into interests in such Participant’s Cash Account by filing with
the Plan Administrator, an election form. If such an election is made, the
Participant’s Cash Account shall be credited with an amount equal to the number
of Stock Units being converted, multiplied by the Fair Market Value of one share
of Common Stock on the date such amount is credited.

 

6.2 Cash Account. Talen Energy Corporation shall maintain a Cash Account in the
name of each Participant. Such Cash Account shall be maintained as follows:

 

  (a) Talen Energy Corporation shall credit to Participant’s Cash Account as of
the same day on which the last Cash Compensation for the month would have been
paid to said Participant an amount equal to the Deferred Cash Compensation
elected by Participant to be credited to his Cash Account.

 

  (b)

Participant’s Cash Account shall be credited in substantially equivalent
frequency and with a calculated rate of return substantially equivalent to the
rate of return that would have been realized had the Cash Account been invested
in one or more investment choices offered by the Savings Plan. The investment
choices utilized to calculate the rate of return on the Participant’s Cash
Account shall be those investment choices elected by the Participant in writing
on an election form submitted to the Plan Administrator. The Participant may
change investment choices in the same manner as may be

 

VI - 2



--------------------------------------------------------------------------------

  permitted by the Savings Plan for similar mutual fund choices in that Plan. If
a Participant fails to elect any investment choice, the rate of return shall be
calculated as if the stable value fund was elected.

 

  (c) Provided that such an election is at least six (6) months after the date
of such Participant’s last election, if any, to convert all or any portion of
his Stock Account into interests in his Cash Account, a Participant may elect to
convert all or any portion of his Cash Account into interests in such
Participant’s Stock Account by filing with the Plan Administrator, an election
form. If such an election is made, the Participant’s Stock Account shall be
credited with a number of Stock Units equal to the Cash Account amount to be
converted, divided by the Fair Market Value of one share of Common Stock on such
date.

 

VI - 3



--------------------------------------------------------------------------------

7. Payment of Accounts.

 

  (a) The Total Amount Payable shall be payable at the election of the
Participant

within thirty (30) days after the later of the following events:

 

  (i) Participant experiences a Separation from Service; or

 

  (ii) the age elected by the Participant, provided such age is not greater than
the age set forth in the Talen Energy Corporation Guidelines for Corporate
Governance at the time such election is made.

Such election shall apply to the payment of both the Cash Account and the Stock
Account, and must be made and become irrevocable pursuant to the timing rules
set forth under Paragraph 5 for the corresponding deferral election. In such
election the Participant may defer commencement of distribution until January of
the next calendar year after such event occurs. If the Participant has made no
election, payments will commence within thirty (30) days after a Participant
experiences a Separation from Service. No election under this Paragraph 7(a) or
under Paragraph 7(b)(i) shall be effective unless the time of payment under this
Paragraph 7(a) is at least twelve (12) months after the date the election is
filed.

Notwithstanding the foregoing, if, immediately prior to Separation from Service,
a Participant was an employee of a Talen Energy Company or any organization
aggregated with a Talen Energy Company as a single service recipient under
Treasury Regulation 1.409A-1(g), payments pursuant to Paragraphs 7(a) and 7(b)
shall commence on the date that is six months after the date of Separation from
Service.

 

VII - 1



--------------------------------------------------------------------------------

  (b) (i)  The Total Amount Payable shall be paid to the Participant in a single
sum or, if elected by the Participant, in annual installments up to a maximum of
ten (10) years. Such election shall apply to the payment of both the Cash
Account and the Stock Account, and must be made and become irrevocable pursuant
to the timing rules set forth under Paragraph 5 for the corresponding deferral
election. If no effective election has been made, a single-sum shall be paid.

 

       (ii)  Payments in respect of the Stock Account shall be made in Common
Stock and payments in respect of the Cash Account shall be made in cash. A
Participant shall receive a number of shares of Common Stock equal to the number
of Stock Units in his Stock Account.

 

       (iii)  The amount of each annual installment shall be determined by
dividing the Total Amount Payable less any payments already made to Participant
by the remaining number of annual installments to be made (i.e., a 10-year
payout shall pay 1/10 of the Total Amount Payable as the first installment, 1/9
as the second annual installment, etc.).

 

  (c) (i)

 If Participant dies while a Director, or before all installments have been paid
under Paragraph 7(b), payment shall be made within thirty (30) days after
Participant’s death to one beneficiary designated by Participant in writing
using such form and subject to such condition as determined

 

VII - 2



--------------------------------------------------------------------------------

  necessary and approved by Plan Administrator. Participant shall have a
continuing power to designate a new beneficiary in the event of his death at any
time prior to his death by written instrument delivered by Participant to the
Plan Administrator without the consent or approval of any person theretofore
named as his beneficiary. In the event the designated beneficiary does not
survive Participant, payment will be made to an alternate beneficiary designated
in writing by Participant. If no such designation is in effect at the time of
death of Participant, or if no person so designated shall survive Participant,
payment shall be made to Participant’s estate.

 

       (ii)  Payment shall be made to Participant’s designated beneficiary or
Participant’s estate in a single sum.

 

  (d) As long as there is a balance in Participant’s Cash Account, the balance
shall be credited with interest pursuant to Paragraph 6.2(b). For any
installment or other payment from the Cash Account, interest shall accrue up to
the last day of the month prior to that payment to Participant or his estate. As
long as there is a balance in Participant’s Stock Account, the remaining balance
shall be credited with dividend amounts pursuant to Paragraph 6.1(c).

 

  (e)

The Plan Administrator may determine, in its sole discretion, that the Total
Amount Payable shall be paid to Participant or his beneficiary upon an
Unforeseeable Emergency. In such case, a single sum payment shall be made upon
the occurrence of the Unforeseeable Emergency equal to the amount

 

VII - 3



--------------------------------------------------------------------------------

  necessary to pay any Federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the distribution. A distribution
pursuant to this paragraph shall not be made to the extent that an Unforeseeable
Emergency may be relieved through reimbursement or compensation from insurance
or otherwise, by liquidation of the Participant’s assets to the extent the
liquidation would not itself cause severe financial hardship, or by cessation of
deferrals under this Plan.

 

VII - 4



--------------------------------------------------------------------------------

8. Administration. Talen Energy Corporation shall have the discretionary
authority and final right to interpret, construe and make benefit determinations
(including eligibility and amount) under the Plan. Such decisions are final and
conclusive for all purposes. Talen Energy Corporation shall have the authority
to delegate specified duties and responsibilities to specific committees, or
other management employees.

 

VIII - 1



--------------------------------------------------------------------------------

9. Miscellaneous.

 

  (a) If the person to receive payment is deemed by the Plan Administrator or is
adjudged to be legally incompetent, the payments shall be made to the duly
appointed guardian or committee of such incompetent, or they may be made to such
person or persons whom the Plan Administrator believes are caring for or
supporting the incompetent.

 

  (b) Nothing in this Plan shall confer any right on the Participant to continue
as a Director.

 

  (c) The expenses of the administration hereunder shall be borne by Talen
Energy Corporation.

 

  (d) This Plan shall be construed, administered and enforced according to the
laws of the State of Delaware.

 

  (e) All payments from this Plan shall be made from the general assets of Talen
Energy Corporation. This Plan shall not require Talen Energy Corporation to set
aside, segregate, earmark, pay into trust or special account or otherwise
restrict the use of its assets in the operation of the business. Participants
shall have no greater right or status than as an unsecured general creditor of
Talen Energy Corporation with respect to any amounts owed to Participant
hereunder.

 

  (f) The Plan shall be unfunded.

 

  (g)

All payments to persons entitled to benefits hereunder shall be made to such
persons and shall not be grantable, transferable, pledged or otherwise

 

IX - 1



--------------------------------------------------------------------------------

  assignable in anticipation of payment thereof, or subject to attachment,
alienation, garnishment, levy, execution or other legal or equitable process in
whole or in part, by the voluntary or involuntary acts of any such persons, or
by operation of law, and shall not be liable or taken for any obligation of such
person. Talen Energy Corporation will observe the terms of the Plan unless and
until ordered to do otherwise by a state or federal court. As a condition of
participation, a Participant agrees to hold Talen Energy Corporation harmless
from any claim that arises out of Talen Energy Corporation obeying any such
order whether such order effects a judgment of such court or is issued to
enforce a judgment or order of another court.

 

  (h) Participant’s benefits under group life insurance, and other benefit plans
as may be maintained by Talen Energy Corporation for Directors will be provided
based on all Compensation to Participant.

 

IX - 2



--------------------------------------------------------------------------------

10. Termination or Amendment.

 

  (a)

The Committee may, in its discretion, terminate or amend this Plan from time to
time. In addition, the Plan Administrator may make such amendments to the Plan
as it deems necessary or desirable except those amendments which substantially
increase the cost of the Plan to Talen Energy Corporation or significantly alter
the benefit design or eligibility requirements of the Plan. No termination or
amendment shall (without Participant’s consent) alter: (i) Participant’s right
to payments of amounts previously credited to Participant’s Accounts, which
amounts shall continue to earn interest or accumulate dividends as provided for
herein as though termination or amendment had not been effected, or (ii) the
amount or times of payment of such amounts which have commenced prior to the
effective date of such termination or amendment; provided, however, that no such
consent may accelerate the Participant’s payments. Notwithstanding the
foregoing, if Talen Energy Corporation is liquidated in a corporate dissolution
taxed under Section 331 of the Internal Revenue Code of 1986, as amended, and
final Treasury Regulations issued thereunder, or with the approval of a
bankruptcy court pursuant to II U.S.C. 503 (b)(1)(A), the Plan Administrator
shall have the right pursuant to a termination liquidation of the Plan (and all
plans aggregated with the Plan pursuant to Treasury Regulation 1.409A-1(c)(2))
within twelve (12) months of such event to determine the Total Amount Payable
under Paragraph 7 to Participant, and to cause the amount so determined to

 

X - 1



--------------------------------------------------------------------------------

  be paid in one or more installments or upon such other terms and conditions
and at such other time (not beyond the time provided for herein) as the Plan
Administrator determines to be just and equitable.

In such event the amounts deferred under the Plan must be included in
Participant’s ‘gross income’ in the latest of the following years (or if earlier
the taxable year in which the amount is actually or constructively received):
(i) the calendar year in which the Plan termination or liquidation occurs;
(ii) for the first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (iii) the first calendar year in which
payment is administratively practicable.

 

X - 2



--------------------------------------------------------------------------------

Executed this 1st day of June, 2015.

 

TALEN ENERGY CORPORATION By:

/s/ Carol A. Moody

Carol A. Moody Vice President - Human Resources

 

X - 3



--------------------------------------------------------------------------------

TALEN ENERGY

DIRECTORS DEFERRED COMPENSATION PLAN

EFFECTIVE JUNE 1, 2015

TABLE OF CONTENTS

 

PARAGRAPH

   PAGE     1.    Purpose      I-1      2.    Definitions      II-1         (a)
   Board of Directors      II-1         (b)    Cash Account      II-1        
(c)    Cash Compensation      II-1         (d)    Committee      II-1        
(e)    Common Stock      II-1         (f)    Compensation      II-1         (g)
   Deferred Cash Compensation      II-1         (h)    Director      II-1     
   (i)    Fair Market Value      II-2         (j)    Mandatory Deferral Amount
     II-2         (k)    Participant      II-2         (l)    Plan      II-2   
     (m)    Plan Administrator      II-2         (n)    Savings Plan      II-2
        (o)    Section 409A      II-2         (p)    Separation from Service   
  II-3         (q)    Stock Account      II-3         (r)    Stock Unit     
II-3         (s)    Total Amount Payable      II-3         (t)    Unforeseeable
Emergency      II-3      3.    Eligibility      III-1      4.    Mandatory
Deferral      IV-1      5.    Deferred Cash Compensation      V-1      6.1   
Stock Account      VI-1      6.2    Cash Account      VI-2   

 

- i -



--------------------------------------------------------------------------------

7. Payment of Accounts   VII-1    8. Administration   VIII-1    9. Miscellaneous
  IX-1    10. Termination or Amendment   X-1   

 

- ii -